— Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered November 20, 1980, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after hearing (McGinity, J.), of defendant’s motion to suppress physical evidence. Judgment affirmed. Defendant was driving without a license in an unregistered, uninspected and uninsured vehicle bearing improper plates. Under these facts, the officers who stopped the defendant clearly had the right to impound his car (People v Robinson, 36 AD2d 375). Because impoundment of the car was proper, the police had a right to inventory its contents. Although a complete inventory of the vehicle occurred after it was brought to the police precinct, a *647paper bag in plain view had previously been seized after the car was impounded by the officers who had stopped defendant. The seizure of the paper bag, which contained a loaded revolver, was proper (see People v Middleton, 50 AD2d 1040). In any event, it is inconceivable that the complete inventory search at the precinct would have failed to uncover the evidence (People v Clark, 45 NY2d 432), and under the doctrine of inevitable discovery, therefore, the denial of defendant’s motion to suppress was-proper. Furthermore, in light of defendant’s past criminal history, we find no merit to his claim that his sentence is excessive. Titone, J. P., Brown, Rubin and Boyers, JJ., concur.